Exhibit 10.4
THIRD AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of September 30, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YOUNAN PROPERTIES, INC., a California
corporation (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of August 12, 2008 (the “Original Agreement”), as amended by that
certain First Amendment to Purchase and Sale Agreement dated as of August 29,
2008 (the “First Amendment”) and that certain Second Amendment to Purchase and
Sale Agreement dated as of September 3, 2008 (the “Second Amendment”; the
Original Agreement, as amended by the First Amendment and the Second Amendment,
is hereinafter referred to as the “Agreement”), relating to the purchase and
sale of certain property commonly known as 180 North LaSalle Street, Chicago,
Illinois, and more particularly described in the Agreement (the “Property”); and
WHEREAS, Seller and Buyer desire to amend certain terms and conditions of the
Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Additional Credit. In addition to the credits granted to Buyer in the Second
Amendment, at Closing Seller shall provide Buyer a further credit against the
Purchase Price in the amount of Five Hundred Thousand Dollars ($500,000.00).
3. Earnest Money.
a. Contemporaneously with the execution of this Amendment, Buyer shall deposit
with Escrow Agent the sum of One Million Dollars ($1,000,000.00) in good funds,
by federal wire transfer (the “Second Additional Deposit”). The Second
Additional Deposit, together with all interest earned on such sum, shall be
deemed to be part of the Earnest Money and shall be held by the Escrow Agent in
the same interest-bearing strict joint order escrow account in which the Initial
Deposit and the Additional Deposit is currently being held, to be distributed as
Earnest Money in accordance with the terms of the Agreement.

 

 



--------------------------------------------------------------------------------



 



b. Contemporaneously with the execution of this Amendment, Seller and Buyer
shall jointly direct the Escrow Agent to release One Million Dollars
($1,000,000.00) (the “Released Portion”) of the Earnest Money directly to
Seller, to such account as Seller may direct. The Released Portion shall be
credited against the Purchase Price at Closing but is hereby deemed earned by
Seller and shall be non-refundable to Purchaser for any reason whatsoever except
in the event of a default by Seller of Seller’s obligations to close the sale or
a failure of a condition to Purchaser’s obligation to close the sale.
4. Estoppels. Buyer acknowledges that Seller has heretofore delivered the
Required Percentage of Acceptable Estoppels and that, accordingly, Buyer’s right
to terminate the Agreement pursuant to Section 5.4(d) of the Agreement is hereby
waived. Buyer further acknowledges and agrees that there shall be no reduction
of or credits against the Purchase Price as a result of any matters disclosed in
the estoppel certificates delivered to Buyer, all of which estoppel certificates
are herby deemed to be Acceptable Estoppels, and all of which matters contained
in such estoppel certificates are hereby accepted by Buyer.
5. MarketForward Estoppel. Without limiting the foregoing, the signed
MarketForward Corporation (“Tenant”) estoppel delivered by Seller to Buyer is
accepted by Buyer as is; provided that the Seller shall either in Seller’s
discretion: (i) deliver to the Buyer prior to Closing a replacement estoppel
from Tenant in the same form as the one previously delivered except modified to
show that there is a $200,000 security deposit (which may be deposited in cash
and delivered to Buyer at closing), or (ii) the Seller will fund to Buyer
$200,000 of Seller’s cash at closing as security for the Tenant’s lease that
will “burn-off” and be returned by Buyer to Seller post-Closing pursuant to the
same schedule as set forth in the Tenant’s Lease, subject to the application by
Buyer to cure any defaults by Tenant. If Seller elects to proceed under the
foregoing clause (ii), this paragraph will survive the Closing and delivery of
the deed to Buyer.
6. Energon Contract. Seller and Buyer agree that that certain Gas Sales and
Administration Contract between Energon, Inc. and 180 N. LaSalle II, L.L.C.
dated as of December 10, 2003, as amended by that certain Contract Amendment and
Contract Extension dated as of July 6, 2006 (the “Energon Contract”) will not be
terminated by Seller and that Buyer will assume the Energon Contract at Closing
as a Service Contract under the Agreement.
7. Full Force and Effect. Each party acknowledges that to its knowledge as of
the date of this Amendment there are no defaults on the part of the other party
which would entitle it to fail to close or to be entitled to a further
adjustment of the Purchase Price. The Agreement, as supplemented and amended by
this Amendment, remains in all respects in full force and effect. In the event
of a conflict between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall be controlling. Additionally,
all references in the Agreement or this Amendment to the Agreement (including
references to “herein” or “therein”) shall mean and refer to the Agreement as
modified hereby.

 

2



--------------------------------------------------------------------------------



 



8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                                  BUYER:   YOUNAN PROPERTIES, INC.,
a California corporation    
 
                                    By:   /s/ Zaya S. Younan                    
      Name:   Zaya S. Younan             Title:   President    
 
                                SELLER:   180 N. LASALLE II, L.L.C.,
a Delaware limited liability company    
 
                                    By:   180 N. LaSalle Holdings, L.L.C.,
a Delaware limited liability company,
its sole member    
 
                                        By:   PGRT Equity II LLC, a Delaware
limited
liability company, its administrative
member    
 
                                            By:   Prime Group Realty, L.P.,
a Delaware limited partnership, its sole member    
 
                                                By:   Prime Group Realty Trust,
a
Maryland real estate
investment trust, its sole
general partner    
 
                                                    By:   /s/ James F. Hoffman  
                               
 
                      Name:   James F. Hoffman    
 
                      Title:   Senior Executive V.P.    

 

3